 1                                                                   Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     NIKI SHARMA, individually,
 9                                                     NO. 2:18-cv-01096
                          Plaintiff,
10                                                     STIPULATION TO EXTEND
                  v.
                                                       CERTAIN CASE DEADLINES AND
11   IMBUE LLC, a Washington Limited                   ORDER
     Liability Company; LINQUISITIVE LLC, a
12   Washington Limited Liability Company;
13   ASHKON NIMA; DANIEL TAYLOR;                       NOTE ON MOTION CALENDAR
     LEAH COHEN-SAPIDA; JOHN DOE and
14   JANE DOES 1-4; and DOE                            October 4, 2018
     CORPORATIONS 1-2; jointly and severally,
15
                          Defendants.
16
                                        I.      STIPULATION
17
            WHEREAS, pursuant to the Court’s Order Regarding Initial Disclosures, Joint Status
18
     Report and Early Settlement (Doc. 8), the deadline for the FRCP 26(f) Conference was
19
     September 24, 2018, the deadline for Initial Disclosures was October 1, 2018, and the deadline
20
     for the Combined Joint Status Report and Discovery Plan is October 9, 2018;
21
            IT IS HEREBY STIPULATED by and between all parties, through their respective
22
     counsel, that the dates for Initial Disclosures, submissions of the Combined Joint Status Report
23
     and Discovery Plan and filing of Answers shall be as follows:
24
            The deadline for FRCP 26(f) conference is extended to October 9, 2018
25
            The Initial Disclosures deadline is extended to October 15, 2018;
26

     STIPULATION TO EXTEND CERTAIN CASE DEADLINES AND
     ORDER – 1
     (2:18-cv-01096)
 1           The Combined Joint Status Report and Discovery Plan is extended to October 23, 2018;

 2   and

 3           Respectfully submitted:

 4           DATED this 4th day of October, 2018.

 5
                                                     s/ Natalya P. Maze
 6                                                Natalya P. Maze WSBA No. 43099
                                                  Attorneys for Defendants
 7                                                CARNEY BADLEY SPELLMAN, P.S.
                                                  701 Fifth Avenue, Suite 3600
 8
                                                  Seattle, WA 98104
 9                                                Phone: (206) 622-8020
                                                  Facsimile: (206) 467-8215
10
             DATED this 4th day of October, 2018
11

12                                                   s/ Amy F. Miller
                                                  Amy F. Miller WSBA No. 40620
13                                                Attorneys for Plaintiff
                                                  GLP Attorneys, P.S., INC.
14                                                2601 Fourth Avenue, Floor 6
15                                                Seattle, WA 98121
                                                  Phone: (206) 448-1992
16                                                Facsimile: (206) 448-4640

17                                          II.    ORDER
     It is so ordered.
18
     Dated this 5th day of October, 2018.
19

20

21

22
                                                        A
                                                        The Honorable Marsha J. Pechman
23                                                      United States Senior District Court Judge
24

25

26

     STIPULATION TO EXTEND CERTAIN CASE DEADLINES AND
     ORDER – 2
     (2:18-cv-01096)
 1                                   CERTIFICATE OF SERVICE

 2            I hereby certify that on this 4th day of October, 2018, I electronically filed the forgoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such
 3   filing to the following:
 4
            Attorneys for Plaintiff
 5          Amy F. Miller WSBA No. 40620
            Attorneys for Plaintiff
 6          GLP Attorneys, P.S., INC.
            2601 Fourth Avenue, Floor 6
 7          Seattle, WA 98121
            Phone: (206) 448-1992
 8
            Facsimile: (206) 448-4640
 9          afmiller@glpattorneys.com

10
            DATED this 4th day of October, 2018.
11

12                                                    s/ Andrea Williams
                                                    Legal Assistant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION TO EXTEND CERTAIN CASE DEADLINES AND
     ORDER – 3
     (2:18-cv-01096)
